IN THE SUPREME COURT OF THE STATE OF NEVADA


                RONALD ALEX STEVENSON,                                 No. 69294
                Petitioner,
                vs.
                THE FIRST JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                     FILE
                CARSON CITY; AND THE
                HONORABLE JAMES E. WILSON,                                   JAN 1 4 2016
                DISTRICT JUDGE,                                            TRACE K. UNDEMAN
                                                                        CLERK OF SUPREME COURT
                Respondents.                                            BY
                                                                             DEPUTY CLERK




                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This is an original pro se petition for a writ of mandamus
                challenging a district court order denying petitioner's motion to proceed in
                forma pauperis.
                            Having considered the petition and supporting documents, we
                are not persuaded that the district court arbitrarily and capriciously
                exercised its discretion in denying petitioner's motion for leave to proceed
                in forma pauperis so as to warrant writ relief. NRS 34.160; Int'l Game
                Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556,
                558 (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                840, 844 (2004) (recognizing that petitioner bears the burden to




SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                       147- 0 1 2 SI
                    demonstrate that writ relief is warranted); Smith v. Eighth Judicial Dist.
                    Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Accordingly, we
                               ORDER the petition DENIED.'


                                                                             fret Atlen    ,   J.
                                                               Hardesty



                                                               Saitta




                    cc: Hon. James E. Wilson, District Judge
                         Ronald Alex Stevenson
                         Attorney General/Carson City
                         Carson City Clerk




                         'Petitioner's December 3, 2015, motion for leave to file pro se
                    documents is denied as moot.




SUPREME COURT
        OF
     NEVADA                                              2
(0) 1947A    atep